Metcalf, J.
By the eighth section of c. 130 of the revised statutes, to “ keep a house of ill fame, resorted to for the purpose of prostitution or lewdness,” is made, of itself, a distinct punishable offence. This indictment sets forth that offence in the words of that section. And we are of opinion that this is a case in which an indictment, so framed, is sufficient; because no allegation of any thing more than those words, ex vi terminorum, import, is necessary in order to show that the defendant has committed the statute offence. According to the rule of pleading, laid down in 2 Hawk. c. 25, § 111, it is sufficient, in an indictment, to pursue the very words of a statute, if by so doing the act, in the doing of which the offence consists, is fully, directly and expressly alleged, without any uncertainty or ambiguity. That is done in the present indictment. See Commonwealth v. Pray, 13 Pick. 362; Stratton v. Commonwealth, 10 Met. 221 ; Commonwealth v. Boon, ante, 75; 1 Gabbett Crim. Law, 289, 290.
In the case of Jennings v. Commonwealth, 17 Pick. 80, the question was left open, whether it is necessary, in an indictment at common law for keeping a house of ill fame, to allege that such house was kept for lucre. But we have no doubt that, in an indictment on Rev. Sts. c. 130, such allegation is unnecessary. Keeping the house for lucre is no part of the offence there described. See The State v. Bailey, 1 Foster, 345.

Exceptions overruled.